                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

MICHAEL L. FRANKLIN, JR.,

                        Plaintiff,                                        8:21CV87

       vs.
                                                                           ORDER
DEPARTMENT OF HEALTH & HUMAN
SERVICES,

                        Defendant.


        The plaintiff, who is self-represented, has filed a motion to amend his
complaint (Filing No. 7) and a “motion to proceed with summons.” (Filing No. 9).
Upon review of the docket, Plaintiff is entitled to amend his complaint as a matter
of right. See Fed.R.Civ.P 15(a). Moreover, the court issued summons for service
on the defendant on May 24, 2021. (Filing No. 10).


        The court notes, however, that some of the documents indicate Plaintiff is
filing this lawsuit in his capacity as CEO of Almost Family Personal Care, LLC. If
so, Plaintiff cannot pursue this lawsuit without an attorney. A limited liability
corporation cannot litigate its action in this forum without representation by
licensed counsel. Knoefler v. United Bank of Bismarck, 20 F.3d 347, 347-48 (8th
Cir. 1994).


        Plaintiff’s complaint alleges this court has diversity jurisdiction over his
case.1 Based on the allegations in the complaint, Plaintiff is a Nebraska citizen.
Defendant is a state agency and is therefore not considered a citizen of any state



1
 The initial complaint alleges more than $15,000 is at issue, which is less than the jurisdictional limit.
However, the motion to amend, filing no. 7, modifies the demand to $1 Billion.
for the purposes of diversity jurisdiction. Jakoubek v. Fortis Benefits Ins. Co., 301
F.Supp.2d 1045, 1048 (2003). The court therefore lacks diversity jurisdiction.


      Liberally construed, Plaintiff’s pro se complaint could allude to a federal
claim. But while it mentions a claim for “discrimination” based on race, it provides
no reference to the legal basis for this claim and includes very few facts
explaining it. So, as it stands at this time, it is unclear whether this court has
federal question jurisdiction.


      Finally, based on the caption of the complaint, Plaintiff may have intended
to file this lawsuit in District Court of Douglas County, Nebraska, a state court of
general jurisdiction, and not in the United States District Court for the District of
Nebraska, a federal court with jurisdiction as limited by Congress.


      Accordingly,


      IT IS ORDERED:


      1)     Plaintiff’s motion for leave, (Filing No. 7), is granted and Plaintiff’s
operative complaint consists of Filings 1, 6, 7, and 8 combined.


      2)     Plaintiff’s motion for leave to proceed with service on the defendant,
(Filing No. 9), is granted. Plaintiff may serve summons on the defendant, such
summons to be served with a copy of Filings 1, 6, 7, and 8.


      3)     On or before June 25, 2021, Plaintiff shall file a brief clarifying a)
whether Michael L. Franklin, Jr. is filing this lawsuit in his personal capacity or in
his capacity as CEO for Almost Family Personal Care, LLC; b) whether Plaintiff
intended to file his lawsuit in the federal court (rather than in the District Court of
Douglas County, Nebraska) and, c) if Plaintiff did intend to file this case in federal
court, the basis for federal subject matter jurisdiction over the case. The failure to
timely do so may result is dismissal for lack of counsel, lack of jurisdiction, and/or
want of prosecution without further notice.


      4)     The clerk shall set an internal case management deadline of June
25, 2021.


      Dated this 25th day of May, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
